Citation Nr: 1536289	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, the Board notes that, in addition to the issue of a TDIU, the Veteran filed a timely notice of disagreement with the denial of entitlement to a higher rating for major depressive disorder with alcohol abuse in the July 2012 rating decision.  However, the Veteran limited his February 2014 substantive appeal to the issue of a TDIU.  Thus, the psychiatric increased rating claim is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU due to his service-connected disabilities, which include major depressive disorder with alcohol abuse, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and, bilateral hearing loss, rated as noncompensable. 

In June 2012, the Veteran was provided pertinent audiological and mental disorders examinations in relation to his IU claim.  While the VA audiological examiner offered an opinion regarding the impact of hearing loss and tinnitus on the Veteran's employability, the mental health examiner did not offer such an opinion regarding the Veteran's major depressive disorder with alcohol abuse.  As such, a new examination and opinion are warranted to address the impact of the Veteran's major depressive disorder with alcohol abuse on employability.

Additionally, while the RO previously provided the Veteran with notice of how to substantiate his TDIU claim and requested that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, it does not appear that he has done so.  On remand, he should be provided another opportunity to complete and submit the requested form.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Then, schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that he is unable to work due to his service-connected disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




